Paine, J.
Plaintiffs in this case consist of a corporation, and of a number of stockholders in said corporation, said corporation being located in Sarpy county, Nebraska; and plaintiffs bring the action on behalf of stockholders of. like corporations similarly situated, and on behalf of all other persons similarly situated.
It is alleged that leave to file a petition in the supreme court was first had and obtained, and that the action relates to public revenue in the state of Nebraska, and also to governmental subdivisions. This is a companion case to that of Moeller, McPherrin & Judd v. Smith, p. 424, post, and makes a similar attack upon the constitutionality of House Roll No. 9, Laws 1933, ch. 156, and prays for a writ of injunction against the defendants, James P. Spear-man, county clerk of Sarpy county, Chris Hansen, assessor of Sarpy county, William Thiefoldt, precinct assessor of Gretna precinct, Sarpy county, enjoining them and their successors from assessing or taxing any of the moneys and accounts receivable, due or to become due, or attempting in any way to enforce the provisions of House Roll No. 9.
To this petition an answer was filed by the attorney general and verified by Chris Hansen, assessor of Sarpy county. The allegations of the petition and the answer present the same questions for determination as in the companion case, and upon the findings and judgment therein entered the prayer of the petition for injunction against the defendants is hereby granted.
Injunction allowed.
Good and Eberly, JJ., concur in the result.